



EXHIBIT 10.2


FIRST AMENDMENT TO PLEDGE AND SECURITY AGREEMENT


This First Amendment to Pledge and Security Agreement (this “Amendment”) is made
and agreed to as of November 7, 2019 by and between FIRST GUARANTY BANCSHARES,
INC., a Louisiana corporation (hereinafter called “Pledgor”) and FIRST HORIZON
BANK (formerly known as First Tennessee Bank National Association), having its
principal office located in Memphis, Tennessee (hereinafter called “Lender”).


Recitals of Fact:


A. Pledgor and Lender have previously entered into a Pledge and Security
Agreement dated December 22, 2015 (as amended, the “Pledge Agreement”), pursuant
to which the Pledgor granted the Lender a lien in certain Pledged Securities (as
defined therein).


B. As of the date of this Amendment, Pledgor and Lender are entering into a
Second Amendment to Loan Agreement and a 2019 Term Note and, in connection
therewith, are amending the Pledge Agreement as set forth herein.


NOW, THEREFORE, It is agreed that as of the date hereof, Pledgor and Lender have
agreed to modify and amend the Pledge Agreement as follows:


Agreements:


1. All terms and conditions of the Pledge Agreement that are not amended herein,
and all capitalized terms used but not otherwise defined herein, shall have the
meanings given to them in the Pledge Agreement.


2. The term “Loan Agreement”, as used in the first “WHEREAS” clause of the
Pledge Agreement, is hereby modified and amended to refer to that certain Loan
Agreement between Lender and Pledgor dated December 22, 2015, as amended by the
First Amendment to Loan Agreement dated June 1, 2017 and the Second Amendment to
Loan Agreement dated the same date as this Amendment, as the same may be further
modified, amended, renewed, restated, or extended.


3. Pledgor hereby ratifies and confirms its prior grant of security in the
Pledged Securities, as collateral security for the “Obligations”, as defined
therein. Section 2 of the Pledge Agreement is hereby modified and amended to
read as follows:


2.    Obligations Secured. This Agreement is made, and the security interest
created hereby is granted to Lender, to secure full payment and performance of
any and all indebtedness and other obligations of Pledgor to Lender, direct or
contingent, however evidenced or denominated, and however or whenever incurred,
including without limitation (a) indebtedness incurred pursuant to any past,
present or future commitment of Lender to Pledgor, including without limitation
that certain Twenty-Five Million Dollar ($25,000,000.00) Term Loan and that
certain Thirty-Two Million Five Hundred Thousand Dollar ($32,500,000.00) 2019
Term Loan governed by the Loan Agreement, and all other indebtedness or
obligations of Pledgor or Bank under or evidenced by the Notes, Loan Agreement,
and other Loan Documents, as each of them may be amended from time to time and
(b) all indebtedness, liabilities, obligations, covenants and duties of Pledgor
to the Lender, of every kind, nature and description arising under of in respect
of any Lender Product (hereinafter defined) (including arising under or in
respect of any guaranty thereof), whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
in each case now existing or hereafter arising (all of the foregoing,
collectively, the “Obligations”); except that the indebtedness and other
liabilities secured by this Agreement shall not include any indebtedness subject
to the disclosure requirements of the Federal Truth-in-Lending Act if at the
time such indebtedness is created or incurred, any legally required disclosure
of this security interest shall not have been made. As used herein, “Lender
Products” means any of the following that the Lender provides, to or enters into
with the Pledgor: (i) any deposit, lockbox, Cash Management Services
(hereinafter defined), or other cash management agreement, (ii) any Interest
Rate Swap, (iii) any credit cards, purchase cards and/or debit cards, and (iv)
any other product, service or agreement pursuant to which Pledgor is indebted to
the Lender. As used herein, “Cash Management Services” means any services
provided from time to time by the Lender to Pledgor in connection with the
operating, collections, payroll, trust or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.


4. All references to the Pledge Agreement in any of the other Loan Documents
shall henceforth be deemed to be references to the Pledge Agreement as amended
hereby.




Signatures follow.











--------------------------------------------------------------------------------











IN WITNESS WHEREOF, Pledgor and Lender have executed this Amendment as of the
date first written above.


PLEDGOR:




FIRST GUARANTY BANCSHARES, INC.


By: /s/ Alton B. Lewis,
Jr.                                                           
Printed Name: Alton B. Lewis,
Jr.                                                             
Title: President and Chief Executive Officer 




LENDER:




FIRST HORIZON BANK


By: /s/ R. Chuck Hunt                                                      
Printed Name:   R. Chuck
Hunt                                                             
Title: Vice President   
                           















